                  Case 1:20-cr-00183-RJJ ECF No. 46, PageID.477 Filed 10/16/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                    CRIMINAL MINUTE SHEET
USA v.       Ty Garbin                                                                 Mag. Judge: Sally J. Berens

    CASE NUMBER                       DATE                TIME (begin/end)            PLACE                   INTERPRETER

                                                        10:06 a.m. - 12:48 p.m.
 1:20-mj-00416-SJB                  10/16/2020                                      Grand Rapids
                                                         1:41 p.m. - 2:22 p.m.

APPEARANCES:
Government:                                              Defendant:                                    Counsel Designation:
Nils R. Kessler, Austin Hakes                            Gary Springstead, Mark Satawa                 Retained


          OFFENSE LEVEL                                 CHARGING DOCUMENT/COUNTS                         CHARGING DOCUMENT
                                                                                                       Read
Felony                                      Complaint                                                  Reading Waived

             TYPE OF HEARING                                     DOCUMENTS                              CHANGE OF PLEA

    First Appearance                                Defendant's Rights                        Guilty Plea to Count(s)
    Arraignment:                                    Waiver of                                 of the
         mute              nolo contendre           Consent to Mag. Judge for
                           guilty                                                             Count(s) to be dismissed at sentencing:
         not guilty
                                                    Other:
    Initial Pretrial Conference
                                                                                              Presentence Report:
✔   Detention         (waived   )                                                                    Ordered      Waived
✔   Preliminary    (waived      )                Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                               Report & Recommendation
                                                                                                   No Written Plea Agreement
                                                 ✔ Order of Detention
    Revocation/SRV/PV
                                                    Order to file IPTC Statements
    Bond Violation                                                                                  EXPEDITED RESOLUTION
                                                 ✔ Bindover Order
    Change of Plea                                  Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                      Other:                                         expedited resolution
    Other:

                  ADDITIONAL INFORMATION                                                         SENTENCING
Continued preliminary hearing; cross examination of Government's           Imprisonment:
witness FBI SA Richard Trask.                                              Probation:
                                                                           Supervised Release:
                                                                           Fine: $
                                                                           Restitution: $
                                                                           Special Assessment: $
                                                                           Plea Agreement Accepted:             Yes    No
                                                                           Defendant informed of right to appeal:         Yes     No
                                                                           Counsel informed of obligation to file appeal:  Yes    No


                  CUSTODY/RELEASE STATUS                                               BOND AMOUNT AND TYPE

Detained                                                               $

CASE TO BE:           Set for Hearing before Mag. Judge               TYPE OF HEARING: Status Conference

Reporter/Recorder:          Glenda Trexler                            Courtroom Deputy:            J. Lenon
